Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
 
Status of the Claims
Claims 1,11,13,14,16,17 are amended.
Claims 1-3,5-7,9-11,13-17 are pending

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are not persuasive for the reasons below.  Applicant’s amendments are addressed by the newly cited art.

 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3,6, 7, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Swartzel 20020109593 in view of Watkins (U.S. Patent No. 6,150,948), in further view of Overhultz 20030097302 

           Regarding claim 1, Swartzel discloses

a plurality of child smart signs disposed proximate a plurality of products, …
activating at a predetermined or desired time
the smart signs comprising an RFID reader and…, and the products each having an RFID tag disposed thereon a 
Swartzel is directed to a product information display.  (Swartzel, abstract).  Swartzel discloses a hierarchy of controllers, smart pricing tags for reading product rfids and a periodic time.  (Swartzel, fig.2; para 0094, “In addition, the feedback sensor 200 and the RFID sensor 122 for each product is periodically scanned and reported to the controller. The controller 114 and tag 102 are operable such that the tag transmits a localized RF or other electromagnetic signal for detecting product ID tags associated with a given product. The tag 102 is further operable to communicate to the controller 114 whether or not at least one RF ID tag associated with the given product was identified. The controller 114 is operable to initiate a restock check signal in the event that no product ID tag associated with the given product is identified by the tag 102.”)
 
a plurality of …  disposed proximate the plurality of child smart signs, each of the plurality of … receiving data from a predetermined group of the plurality of child smart signs …
(See Swartzel, fig.2, controller 31 and tag 20; para 0019, “The information to be displayed at each display tag 20 is provided by a system controller (TSC) 28. A communication network is defined, in which the system controller 28 communicates with the display tags 20 through an area controller 31 using multiple conductors C.sub.1, C.sub.2. . . C.sub.n (see FIG. 2), each of which forms a loop to communicate with a large number of display tags 20 in a prescribed area. Typically a single area controller (TAC) 31 services at least a thousand tags, and each loop services several hundred tags. Preferably, there is one area controller per aisle; however, in an alternate embodiment one TAC exists for the entire store.”)

a … node communicatively coupled to the one or more … 
(Swartzel, fig.2, element 28)

server communicatively coupled to the … node for performing inventory using product data obtained from the plurality of products 
(Swartzel, fig.2, element 40,42; para 0027, “The system of FIG. 2 also includes an in-store computer 40 which communicates with a remotely located central office 42 using a modem or other type of communication link and with in-store check-out scanners 44. The in-store computer 40 provides a database of information, received from the central office 42 (or from a scanner controller), for all the merchandise in the store. The database is used to link each product with a physical location address, an alpha-numeric (or UPC) description, a price and a unit cost and general inventory information. The database may be accessed for the check-out scanners 44 as well as the system controller 28. Changes in the database of the in-store computer 40 are generally initiated by updates received from the central office, but database changes producing display changes can also be made directly at the in-store computer 40.”)
 
Swartzel does not explicitly disclose 
Watkins further teaches putting the RFID reader in a sleep state until activated (Abstract and Column 2, lines 48-60 teach placing the RFID reader in a “wait state or sleep mode”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cote to incorporate the teachings of Watkins. In the abstract, Watkins teaches the motivation as, “to achieve a net reduction in operating power requirements of the combined RFID reader and secondary detector.”

Swartzel does not explicitly disclose 
having at least one other short distance communication device associated therewith
Wi-Fi
Wi-Fi
Parent smart signs
parent smart signs
via the short distance communication devices on the plurality of child smart signs
The examiner notes that Swartzel discloses an architecture where child signs report to a wired controller.  (Swartzel, fig.2)  Overhultz is directed to an advertising system.  (Overhultz, abstract).  Overhultz discloses that a second reader for gathering information from tags could be incorporated into a sign.  (Overhultz, para 0043, “When signs or marketing materials arrive at their destination, the tags 10 associated with each sign can be read and registered as "delivered" by a transceiver, such as reader 12. The transceiver can read the presence of the signs or marketing materials even before they are unpacked. The signs or marketing materials will remain in storage until the beginning of the marketing program. In one embodiment, the hub 14 includes a display for announcing the beginning of a program, and instructing the retail outlet to install the signs or marketing materials in their respective locations. The hub 14 also receives and interprets tag data and provides command signals to the reader 12.”).  That is, Swartzel discloses that a data hub for gathering information from smart signs could itself be a display of information.  Further the examiner notes that Swartzel discloses that wire/wireless communication channels have a similar function in the art.  (Swartzel, para 0060, “The reader 12 interacts with each tag 10 via a communication channel. Likewise, the reader 12 interacts with the hub 14 and/or the central server 16 via another communication channel. The communication channels may include an Ethernet link, Internet link, wire link, wireless link, microwave link, satellite link, optical link, cable link, RF link, LAN link, or other communication link.”).  That is, wired/wireless links appear to be substitutable generally.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Swartzel  and Watkins with the parent and wifi of Overhultz with the motivation of collecting information.  (Overhultz, para 0033)


	Regarding claim 2, Swartzel, Watkins, and Overhultz teach the system of claim one. 
Swartzel further teaches a system, wherein the plurality of child smart signs receive product information from the products disposed proximate to the plurality of child smart signs via RF transmission and transmit the product information to a predetermined parent smart sign via non-IP methods (Para 0023, “Referring again to FIG. 2, the area controllers 31 communicate with the tags 20 using the "loop" communication scheme described below. Alternatively, this communication can be undertaken using a conventional modulation protocol such as amplitude-shift-keying (ASK), which is a binary form of amplitude modulation. Other communication schemes, such as frequency shift keying (FSK) or phase modulation, can be used instead of ASK if desired. “)


	Regarding claim 3, Swartzel, Watkins, and Overhultz teach the system of claim 2. 
wherein each of the plurality of parent smart signs receives the product information from the predetermined group of child smart signs and transmits the data to the server for processing and determining an inventory of the plurality of products (See prior art rejection of claim 1)

	Regarding claim 6, Swartzel, Watkins, and Overhultz teach the system of claim 1. 
Swartzel does not explicitly disclose
	
each child smart sign in the plurality of child smart signs further comprises a display for printed media.
	Overhultz discloses that a sign/reader combination could comprise a physical conventional sign.  (Overhultz, para 0032, “The claimed system determines whether a particular sign is actually being displayed, so that the advertising benefit of the sign can be realized in a cost-effective manner. As used herein, "sign" is defined as including marketing materials, displays, pricing information, coupon dispensers, signage, display racks, floor or counter mats, containers, promotional hardware, shopper identification cards, and/or items to be sold under certain conditions (e.g., seasonal promotions, products, or displays).”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swartzel to incorporate the teachings of Overhultz to provide a display for marketing material.  Id.


	Regarding claim 7, Swartzel, Watkins, and Overhultz teach the system of claim 1; 
Swartzel further teaches a system, wherein each child smart sign in the plurality of child smart signs further comprises at least one of an electronic visual indicia and an audio indicia. (Swartzel, para 0010, “In one aspect, a product information display system includes an electronic display tag mounted on a product shelf, the display tag including a display screen having a display width of at least two feet, the display tag operable to simultaneously display via the display screen at least both a first product and price message for a first product and a second product and price message for a second product which is different than the first product, the first and second product and price messages being displayed in a spaced apart manner.”

Regarding Claim 11, See prior art rejection of claims 1,2






	Regarding claim 15, Swartzel, Watkins, and Overhultz teach the method of claim 11. 


Swartzel further teaches a method further comprising transmitting product data about at least one of the plurality of products disposed proximate the child smart signs to a smart device (  Swartzel, para 0031, “To facilitate installation of tags 20, an RF transceiver 49 coupled with the system controller may communicate with a portable scanner and terminal/printer with RF transceiver 51, such as a Telxon PTC 960 or other portable wireless terminal which is operable for communication with the TSC 28, carried by a worker in an aisle or other storage/display area. However, the RF transceiver 49 may already be provided with the in-store computer 56, as indicated by the dashed line, in which case, a separate RF transceiver need not be provided for the system controller 28.”)

	Regarding claim 16, Swartzel, Watkins, and Overhultz teach the method of claim 15. 
See prior art rejection of claim 7.

	Regarding claim 17, Swartzel, Watkins, and Overhultz teach the method of claim 11. 
See prior art rejection of claim 1

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swartzel in view of Watkins in view of Overhultz in further view of Elam et al. (U.S. Patent No. 2005/0080680), hereinafter Elam.

           Regarding claim 5, Swartzel, Watkins, and Overhultz teach the system of claim 1. 
Swartzel does not explicitly disclose
wherein each child smart sign in the plurality of child smart signs further comprises a solar panel and a battery pack 
	Elam teaches each child smart sign in the plurality of child smart signs further comprises a power source, like a battery or solar panel (Paragraph [0004] covers the use of a solar panel with an RFID reader.).  Elam also discloses that the battery can be charged by a power source.  The examiner interprets that the battery could be charged by a solar panel.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swartzel to incorporate the teachings of Elam to provide a solar panel to charge the battery pack. Elam teaches (Paragraph [004]) “independent power means configured to operate within the specific RFID environment…” as motivation.

Regarding claim 14, Swartzel, Watkins, and Overhultz teach the method of claim 11.
See prior art rejection of claim 5.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swartzel in view of Watkins in view of Overhultz in further view of Official Notice


Official Notice
	Regarding claim 9, Swartzel, Watkins, and Overhultz teach the system of claim 1. 
Swartzel  does not explicitly disclose
wherein the plurality of child smart signs do not communicate directly with the server or the Wi-Fi node.  
The examiner takes official notice that it is old and well known for networked devices not to be in direct communication.  For example, an intermediary device such as a router or bridge may connect devices over a distance.  Or a legacy device using a incompatible protocol may require a protocol conversion service to communicate with other devices.  It can be seen that all the claimed elements are taught by Swartzel, Watkins, Overhultz and Official notice. Indirect communication as taught by official notice does not change the functions taught by the other references.  Communicating data over a network would be performed the same way independent of how many hops it takes of the data to reach a destination.  Since the function of the elements in Swartzel, Watkins, Overhultz and Official notice do not interfere with each other the results would be predictable. It would have been obvious to one of ordinary still in the art to include in the system of Swartzel, Watkins, Overhultz indirect communication s as taught by official notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 10,13 are rejected under 35 U.S.C. 103 as being unpatentable over Swartzel in view of Watkins in view of Overhultz in further view of Gupta 7821391

	Regarding claim 10, Swartzel, Watkins, and Overhultz teach the system of claim 1. 
Swartzel does not explicitly disclose

wherein each child smart sign in the plurality of child smart signs further comprises GPS capabilities. 

The examiner notes that Swartzel discloses a plurality of RFID readers for reading product data.  (See prior art rejection of claim 1).  Gupta discloses that an RFID reader may entail a GPS detector for associating location with an item identified by RFID.  (Gupta, abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Swartzel with the GPS of Gupta with the motivation of identifying and locating goods.  Id.


Regarding claim 13, Swartzel, Watkins, and Overhultz teach the method of claim 11. 
Swartzel discloses
transmitting the …  data via the parent smart signs to the server.
See prior art rejection of claim 1.

Swartzel does not explicitly disclose
combining GPS location data  obtained by GPS transmitters disposed in the child smart signs with product data from said child smart signs and  …. combined
See prior art rejection of claim 10 regarding Gupta.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687